DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 29, 2021 and on April 30, 2021 have been considered by the Examiner.


Claim Objections
Claims 5, 7, 11, 16 and 18 are objected to because of the following informalities.  Each of claims 5 and 16 recites, “a mouse point touching.”  It is not clear what is meant by “mouse point” and therefore, it is suggested that “mouse point” be amended to instead recite “mouse pointer” like in paragraph 0046 of the instant application.  Regarding claim 7, there is improper antecedent basis for “the prompt message” that is recited twice in the claim; it is unclear as to whether “the prompt message” is intended to refer to the “first prompt message” or the “second 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,483,526 to Merrick (“Merrick”), and also over U.S. Patent Application Publication No. 2011/0179126 to Wetherell et al. (“Wetherell”).

displaying, by an electronic terminal, a first prompt message in an entry box (see e.g. column 2, lines 3-25; and FIGS. 1 and 2: Merrick discloses that the entry field comprises a number of layers, including a layer for a field prompt.  The entry field is considered an entry box like claimed, and the field prompt displayed within the entry field is considered a first prompt message like claimed.  Merrick discloses that the entry field and field prompt can be displayed by an electronic terminal such as a palmtop computer – see e.g. column 1, lines 31-37; column 2, lines 18-25; and column 3, lines 28-33.);
determining, by the electronic terminal, if there is a cursor in the entry box (see e.g. column 2, lines 26-42; and FIGS. 1 and 2: Merrick discloses that the entry field comprises another layer that displays a help prompt, e.g., when the entry field gains focus.  It is apparent that, as known in the art, a cursor is displayed in the entry field when the entry field gains focus.  Consequently, determining when to display the help prompt understandably necessitates determining, by the electronic terminal, when the entry field gains focus, i.e. if there is a cursor in the entry box.); and
displaying, by the electronic terminal, a second prompt message in the entry box upon determining that the cursor is in the entry box (see e.g. column 2, lines 26-42; and FIGS. 1 and 2: as noted above, Merrick discloses that the entry field comprises another layer that displays a help prompt when the entry field gains focus, i.e. when a cursor is displayed in the entry field.  The entry field thus displays a second prompt message – the help prompt – upon determining that the cursor is in the entry field.);
wherein the display of the second prompt message is triggered by the cursor only without actual input of any content into the entry box (see e.g. column 2, lines 26-42; and FIGS. 1 and 2: as noted above, Merrick discloses that the entry field comprises a layer that displays a second prompt message – a help prompt – when the entry field gains focus, i.e. when a cursor is displayed in the entry field.  The display of the second prompt message is thus triggered by the cursor only without actual input of any content into the entry field).
Accordingly, Merrick teaches a method similar to that of claim 14.  Merrick discloses that such teachings can be implemented via software instructions (e.g. java instructions) that are stored on and executed by a computer such as a palmtop computer (see e.g. column 1, lines 31-37; column 2, lines 18-25; and column 3, lines 28-33).  Such a palmtop computer storing and executing instructions to implement the above-described teachings of Merrick necessitates a bus, a storage medium that is connected with the bus and configured to store the instructions and data, and at least one processor in communication with the storage medium to execute the instructions.  A palmtop computer implementing the above-described teachings of Merrick is thus considered a system similar to that of claim 1.  Moreover, the storage medium of the palmtop computer is considered a non-transitory computer readable medium similar to that of claim 20.  However, Merrick does not teach replacing the first prompt message with the second prompt message like required by claims 1, 14 and 20.
Wetherell generally describes a universal input field for managing and distributing messages over one or more communication channels (see e.g. paragraphs 0002 and 0006-0007).  Regarding the claimed invention, Wetherell discloses that displaying the universal input field entails: (i) displaying a first prompt message (“Send a quick message here”) in the input field; (ii) determining if there is a cursor in the input field; (iii) replacing the first prompt message with a second prompt message (“What kind of message?”) in the input field upon determining that the cursor is in the input field; and (iv) wherein the replacement of the first prompt message 
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick and Wetherell before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick so that the second prompt message replaces the first prompt message upon the determination that the cursor is in the entry box, as is taught by Wetherell.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for a less cluttered entry field, as is evident from Wetherell.  Accordingly, Merrick and Wetherell teach to one of ordinary skill in the art a system like that of claim 1, a method like that of claim 14, and a non-transitory computer-readable medium like that of claim 20, which are for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal.

Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick and Wetherell, which is described above, over U.S. Patent Application Publication No. 2006/0242596 to Armstrong (“Armstrong”), and also over U.S. Patent Application Publication No. 2002/0095427 to Kaplan (“Kaplan”).
Regarding claims 2 and 15, Merrick and Wetherell teach a system like that of claim 1 and a method like that of claim 14, as is described above, whereby a first prompt message is replaced with a second prompt message in an entry box upon determining that a cursor is in the entry box.  Merrick further generally teaches dynamically displaying (i.e. via scrolling) a prompt message in the entry box to allow the user to view the prompt message in full, if the length of the prompt message is larger than the length of the entry box (see e.g. column 2, lines 26-32; column 2, line 47 – column 3, line 3).  Via ordinary ingenuity, it would have been obvious, to one of ordinary skill in the art, having the teachings of Merrick and Wetherell before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick and the first prompt message in particular can be dynamically displayed in the entry box to allow the user to view the first prompt message in full, if the length of the first prompt message is larger than the length of the entry box, as is done with other prompt messages taught by Merrick.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the creation of a first prompt message that is larger than the length of the entry box, as would have been evident to one of ordinary skill in the art.  Accordingly, like in claims 2 and 15, Merrick and Wetherell are considered to teach dynamically displaying the first prompt message in the entry box to allow the user to view the first prompt message in full.  Merrick and Wetherell, however, do not explicitly teach acquiring the pixel length of the first prompt message and a pixel length of the entry box based on a user operation, and determining the pixel length of the first prompt message is larger than the pixel length of the entry box, as is further required by claims 2 and 15.
Similar to Merrick and Wetherell, Armstrong teaches dynamically displaying (i.e. via scrolling) a message within a region (i.e. of a menu item) to allow the user view the message in full, if the length of the message is larger than the length of the region (see e.g. paragraphs 0007-0008, 0026, and 0037-0040).  Like in claims 2 and 15, Armstrong suggests acquiring a length of the message and a length of the region based on a user operation (e.g. a user selection to open a menu having the region, or a user selection of a menu item having the region), determining if the length of the message is larger than the length of the region, and dynamically displaying the message in the region to allow the user to view the message in full if the length of the message is larger than the length of the region (i.e. if the content of the message is not narrower than the width of the displayed menu) (see e.g. paragraphs 0037-0040).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell and Armstrong before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick and Wetherell such that the first prompt pixel lengths, as is required by claims 2 and 15.
Using pixel lengths is nevertheless well-known in the art.  Kaplan, for example, teaches determining a pixel length of data to be displayed in a field, and a pixel length of the field (see e.g. paragraph 0016).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Armstrong and Kaplan before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell and Armstrong such that the determined lengths of the first prompt message and the entry box are pixel lengths, as is done with the data and field described by Kaplan.  It would have been advantageous to one of ordinary skill to utilize such a pixel length because it would provide an identifiable measure of length, as is evident from Kaplan.  Accordingly, Merrick, Wetherell, Armstrong and Kaplan are considered to teach, to one of ordinary skill in the art, a system like that of claim 2 and a method like that of claim 15.
As per claim 3, it would have been obvious, as is described above, to modify the entry box taught by Merrick and Wetherell such that the first prompt message is dynamically displayed therein in response to acquiring a length of the first prompt message and a length of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick, Wetherell, Armstrong and Kaplan, which is described above, and also over U.S. Patent Application Publication No. 2013/0083079 to Paushkina et al. (“Paushkina”).
As described above, Merrick, Wetherell, Armstrong and Kaplan teach a system like that of claim 3, which dynamically displays a first prompt message in an entry box to allow a user to view the first prompt message in full.  Merrick particularly discloses that dynamically displaying a message comprises scrolling the message in the entry box (see e.g. column 2, lines 26-32; column 2, line 47 – column 3, line 3).  Merrick, Wetherell, Armstrong and Kaplan, however, do not explicitly teach scrolling the first prompt message back and forth in the entry box, as is required by claim 4.
Paushkina nevertheless teaches dynamically displaying a message (i.e. a label) within a field by scrolling the message back and forth within the field (see e.g. paragraphs 0011-0012, 0042-0043, and 0050-0053).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Armstrong, Kaplan and Paushkina before him prior to the effective filing date .

Claims 5-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick and Wetherell, which is described above, and also over U.S. Patent Application Publication No. 2013/0326392 to Maltesson (“Maltesson”).
Regarding claims 5 and 16, Merrick and Wetherell teach a system like that of claim 1 and a method like that of claim 14, as is described above, whereby a first prompt message is replaced with a second prompt message in an entry box upon determining that a cursor is in the entry box.  Merrick and Wetherell, however, do not explicitly disclose that the cursor is introduced by at least one of a mouse pointer clicking, a mouse point touching, or a finger touching on the entry box, as is required by claims 5 and 16.
Such teachings are nevertheless well-known in the art.  For example, Maltesson teaches introducing a cursor to an entry box (i.e. input field) by a finger touching on the entry box (see e.g. paragraphs 0032 and 0042-0043, and FIGS. 4-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell and Maltesson before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick and Wetherell such that the cursor is introduced by a finger touching on the entry box, as is taught by Maltesson.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the one of a mouse pointer clicking, a mouse point touching, or a finger touching on the entry box.  Accordingly, Merrick, Wetherell and Maltesson are considered to teach, to one of ordinary skill in the art, a system like that of claim 5 and a method like that of claim 16.
Regarding claims 6 and 17, Merrick and Wetherell teach a system like that of claim 1 and a method like that 14, as is noted above, whereby a first prompt message in an entry box is replaced with a second prompt message upon determining that a cursor is in the entry box.  Merrick and Wetherell, however, do not explicitly teach displaying the first prompt message elsewhere on the user interface while replacing the first prompt message with the second prompt message, as is required by claims 6 and 17.
Maltesson nevertheless teaches displaying a first prompt message (i.e. a “placeholder”) in an entry box (i.e. entry field), and then displaying the first prompt message elsewhere on the user interface upon determining that a cursor is in the entry box (i.e. upon user selection of the entry box to enter text therein) (see e.g. paragraphs 0032-0034 and 0041-0043, and FIGS. 4-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell and Maltesson before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick and Wetherell such that the first prompt message is displayed elsewhere on the user interface upon determining that the cursor is in the entry box (i.e. when replacing the first prompt message with the second prompt message), as is taught by Maltesson.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to identify the type of content required in the entry box while typing in the content, as is evident from Maltesson.  Accordingly, Merrick, Wetherell and Maltesson are further considered to teach, to one of ordinary skill in the art, a system like that of claim 6 and a method like that of claim 17.
one of: making the first prompt message disappear; changing a font size of the prompt message; changing a color of the prompt message; or playing an audio clip associated with the first prompt message.  Accordingly, the above-described combination of Merrick, Wetherell and Maltesson is further considered to teach a system like that of claim 7.
As per claims 8 and 18, it would have been obvious, as is described above, to modify the entry box taught by Merrick and Wetherell such that the first prompt message is displayed elsewhere on the user interface upon determining that the cursor is in the entry box (i.e. when replacing the first prompt message with the second prompt message), as is taught by Maltesson.  Maltesson particularly teaches displaying the first prompt message (i.e. placeholder) elsewhere on the user interface by moving the first prompt message to a different place in the entry box (see e.g. paragraphs 0033-0034 and 0042-0043, and FIGS. 4-5).  Accordingly, the above-described combination of Merrick, Wetherell and Maltesson is further considered to teach a system like that of claim 8 and a method like that of claim 18.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick and Wetherell, which is described above, over U.S. Patent Application Publication No. 2006/0242596 to Armstrong (“Armstrong”), over U.S. Patent Application Publication No. .
As described above, Merrick and Wetherell teach a system like that of claim 1, which replaces a first prompt message with a second prompt message in an entry box upon determining that a cursor is in the entry box.  Like in claim 9, Merrick further teaches dynamically displaying the second prompt message (i.e. a help prompt) in the entry box by scrolling the second prompt message in the entry box to allow the user to view the second prompt message in full (see e.g. column 2, lines 26-32; column 2, line 58 – column 3, line 3).  Merrick and Wetherell, however, do not explicitly teach acquiring a pixel length of the second prompt message and a pixel length of the entry box, and determining the pixel length of the second prompt message is larger than the pixel length of the entry box, as is further required by claim 9.  Moreover, Merrick and Wetherell do not explicitly teach that the second prompt message is scrolled back and forth in the entry box, as is further required by claim 9.
Similar to Merrick and Wetherell, Armstrong teaches dynamically displaying (i.e. via scrolling) a message within a region (i.e. of a menu item) to allow the user view the message in full, if the length of the message is larger than the length of the region (see e.g. paragraphs 0007-0008, 0026, and 0037-0040).  Like in claim 9, Armstrong suggests acquiring a length of the message and a length of the region, determining if the length of the message is larger than the length of the region, and dynamically displaying (i.e. scrolling) the message in the region to allow the user to view the message in full if the length of the message is larger than the length of the region (i.e. if the content of the message is not narrower than the width of the displayed menu) (see e.g. paragraphs 0037-0040).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell and Armstrong before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick and Wetherell such that the second prompt message is dynamically displayed therein in response to acquiring a length of the second pixel lengths, as is required by claim 9.
Using pixel lengths is nevertheless well-known in the art.  Kaplan, for example, teaches determining a pixel length of data to be displayed in a field, and a pixel length of the field (see e.g. paragraph 0016).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Armstrong and Kaplan before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell and Armstrong such that the determined lengths of the second prompt message and the entry box are pixel lengths, as is done with the data and field described by Kaplan.  It would have been advantageous to one of ordinary skill to utilize such a pixel length because it would provide an identifiable measure of length, as is evident from Kaplan.
Paushkina generally teaches dynamically displaying a message (i.e. a label) within a field by scrolling the message back and forth within the field (see e.g. paragraphs 0011-0012, 0042-0043, and 0050-0053).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Armstrong, Kaplan and Paushkina before him prior to the effective filing date of the claimed invention, to further modify the entry box taught by Merrick, Wetherell, Armstrong and Kaplan such that the dynamic display of the second prompt message therein comprises back and forth in the entry box, as is done with the message taught by Paushkina.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would predictably ensure that the entirety of the message can be displayed, as is evident from Paushkina.  Accordingly, Merrick, Wetherell, Armstrong, Kaplan and Paushkina are considered to teach, to one of ordinary skill in the art, a system like that of claim 9.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick and Wetherell, which is described above, and also over U.S. Patent Application Publication No. 2018/0046606 to Zhao et al. (“Zhao”).
Regarding claim 10, Merrick and Wetherell teach a system like that of claim 1, as is described above, which replaces a first prompt message with a second prompt message in an entry box upon determining that a cursor is in the entry box.  Like in claim 10, Merrick further teaches displaying a third prompt message (i.e. an error message) (see e.g. column 2, lines 47-57; and FIGS. 1-2).  Merrick and Wetherell, however, do not explicitly teach: determining that there is no cursor in the entry box; determining that there is input information in the entry box; and determining that the input information in the entry box conflicts with a rule, as is further required by claim 10.
Zhao nevertheless teaches displaying an error message with respect to an entry box in response to determining that there is no cursor in the entry box (i.e. when the input focus leaves the entry box), determining that there is input information in the entry box, and determining that the input information in the entry box conflicts with a rule (see e.g. paragraphs 0005, 0007, 0013 and 0071-0073, and FIGS. 1C and 1D).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell and Zhao before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick and Wetherell such that the error message (i.e. the 
As per claim 11, Merrick teaches that the third prompt message is configured to indicate an error in the input information (see e.g. column 2, lines 47-57; and FIGS. 1-2).  Zhao provides a similar teaching (see e.g. paragraph 0007 and FIG. 1D).  Accordingly, the above-described combination of Merrick, Wetherell and Zhao is further considered to teach a system like that of claim 11.
As per claim 12, it would have been obvious, as is described above, to modify the entry box taught by Merrick and Wetherell such that the error message (i.e. the third prompt message) is displayed in response to, in part, determining that input information in the entry box conflicts with a rule, as is taught by Zhao.  Zhao suggests that the conflict determination is based on information (e.g. a form comprising the entry box) from an external source (see e.g. paragraphs 0015, 0058 and 0093-0094).  Accordingly, the above-described combination of Merrick, Wetherell and Zhao is further considered to teach a system like that of claim 12.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick and Wetherell, which is described above, and also over U.S. Patent Application Publication No. 2006/0242596 to Armstrong (“Armstrong”).
As described above, Merrick and Wetherell teach a system like that of claim 1 and a method like that of claim 14, whereby a first prompt message is replaced with a second prompt message in an entry box upon determining that a cursor is in the entry box.  Merrick and 
Armstrong generally teaches dynamically displaying (e.g. via scrolling) a message within a region (i.e. of a menu item) to allow the user view the message in full, if the length of the message is larger than the length of the region (see e.g. paragraphs 0007-0008, 0026, and 0037-0040).  Regarding the claimed invention, Armstrong particularly teaches reverting the region to an initial state when the region (i.e. menu item) is deselected (see e.g. paragraph 0043).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell and Armstrong before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick and Wetherell so as to revert to an initial state (i.e. display the first prompt message in place of the second prompt message) in response to determining that the entry box is deselected (i.e. determining that there is no cursor in the entry box), as is done with the menu item taught by Armstrong.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to view the initial prompt message again, as would have been evident to one of ordinary skill in the art.  Via ordinary ingenuity, it would have been apparent to revert to the initial state only if there is no input information in the entry box, i.e. by determining that there is no input information in the entry box, because this would prevent the input information from being lost.  Accordingly, Merrick, Wetherell and Armstrong are considered to teach, to one of ordinary skill in the art, a system like that of claim 13 and a method like that of claim 19.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1, 5-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 12, 15, 17 and 20 of U.S. Patent No. 10,936,786 (the “Parent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Parent anticipate the claims of the instant application.
In particular, like in claim 1 of the instant application, claim 1 of the Parent is directed to a system for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal (i.e. claim 1 of the Parent recites, “[a] system for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal….”), the system comprising:
a bus (i.e. claim 1 of the Parent recites, “a bus”);
a storage medium in connection with the bus, configured to store data and instructions (i.e. claim 1 of the Parent recites, “a storage medium in connection with the bus, configured to store data and instructions”);
at least one processor in communication with the storage medium, wherein when executing the instructions, the at least one processor is directed to (i.e. claim 1 of the Parent recites, “at least one processor in communication with the storage medium, wherein when executing the instructions, the at least one processor is directed to”):
display a first prompt message in the entry box (i.e. claim 1 of the Parent recites, “[a] system for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal, the entry box having a first prompt message displayed therein”);
determine if there is a cursor in the entry box (i.e. claim 1 of the Parent recites, “determine if there is a cursor in the entry box…”); and
replace the first prompt message with a second prompt message and display the second prompt message in the entry box upon determination that the cursor is in the entry box (i.e. claim 1 of the Parent recites, “determine if there is a cursor in the entry box, replace the first prompt message with a second prompt message and display the second prompt message in the entry box…”);
wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box (i.e. claim 1 of the Parent recites, “wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box”).
Accordingly, claim 1 of the Parent anticipates claim 1 of the instant application.
	Like in claim 5 of the instant application, claim 4 of the Parent recites, “wherein the cursor is introduced by at least one of a mouse pointer clicking, a mouse point touching, or a finger touching on the entry box.”  Accordingly, claim 4 of the Parent anticipates claim 5 of the instant application.
	Regarding claim 6 of the instant application, claim 1 of the Parent teaches displaying the first prompt message elsewhere on the user interface while replacing the first prompt message with the second prompt message (i.e. claim 1 of the Parent recites, “…replace the first prompt message with a second prompt message and display the second prompt message in the entry box, while displaying the first prompt message elsewhere on the user interface.”).  Accordingly, claim 1 of the Parent further anticipates claim 6 of the instant application.

	Similar to claim 8 of the instant application, claim 6 of the Parent recites, “wherein changing the position of the first prompt message comprises moving the first prompt message to: a different place in the entry box, a place on a border of the entry box, or a place outside the entry box.”  Accordingly, claim 6 of the Parent anticipates claim 8 of the instant application.
	Similar to claim 9 of the instant application, claim 1 of the Parent which recites, “wherein to display the second prompt message in the entry box, the at least one processor is further directed to: acquire a pixel length of the second prompt message and a pixel length of the entry box; and determine if the pixel length of the second prompt message is larger than the pixel length of the entry box, [and] dynamically display the second prompt message in the entry box to allow the user to view the second prompt message in full.”   Claim 3 of the Parent depends on claim 1 thereof, and thereby includes all of the limitations of claim 1, and further recites, “wherein the dynamic display of the second prompt message comprises scrolling the second prompt message back and forth in the entry box.”  Accordingly, claim 3 of the Parent anticipates claim 9 of the instant application.
	Similar to claim 10 of the instant application, claim 7 of the Parent teaches: determining that there is no cursor in the entry box; determining that there is input information in the entry box; determining that the input information in the entry box conflicts with a rule; and displaying a third prompt message (i.e. claim 7 of the Parent recites, “determine if there is input information in the entry box and if the input information in the entry box contains an error that conflicts with a 
	As per claim 11 of the instant application, claim 7 of the Parent teaches that the third prompt message is configured to remind an error of the input information (i.e. claim 7 of the Parent recites, “…display a third prompt message configured to reflect the conflict and to remind the user of the error of the input information.”).  Accordingly, claim 7 of the Parent further anticipates claim 11 of the instant application.
	Like in claim 12 of the instant application, claim 8 of the Parent recites, “wherein the conflict determination is based on information from an external source.”  Accordingly, claim 8 of the Parent anticipates claim 12 of the instant application.
	Similar to claim 13 of the instant application, claim 9 of the Parent teaches: determining that there is no cursor in the entry box; determining that there is no input information in the entry box; and replacing the second prompt message in the entry box with the first prompt message (i.e. claim 9 of the Parent recites, “where if it is determined that there is no cursor in the entry box, the at least one processor is further directed to: determine if there is no input information in the entry box, [and] replace the second prompt message in the entry box with the first prompt message.”).  Accordingly, claim 9 of the Parent anticipates claim 13 of the instant application.
Like in claim 14 of the instant application, claim 12 of the Parent is direct to a method implemented on an electronic terminal for displaying a prompt message to a user in an entry box of a user interface of the electronic terminal (i.e. claim 12 of the Parent recites, “[a] method for displaying prompt message to a user in an entry box of a user interface of an electronic terminal, the entry box having a first prompt message displayed therein”), the method comprising:
displaying, by the electronic terminal, a first prompt message in the entry box (i.e. claim 12 of the Parent recites, “[a] method for displaying prompt message to a user in an 
determine, by the electronic terminal, if there is a cursor in the entry box (i.e. claim 12 of the Parent recites, “determining if there is a cursor in the entry box…”); and
replace, by the electronic terminal, the first prompt message with a second prompt message and display the second prompt message in the entry box upon determination that the cursor is in the entry box (i.e. claim 12 of the Parent recites, “determining if there is a cursor in the entry box, replacing the first prompt message with a second prompt message and display the second prompt message in the entry box…”),
wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box (i.e. claim 12 of the Parent recites, “wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box.”).  
Accordingly, claim 12 of the Parent anticipates claim 14 of the instant application.
Like in claim 16 of the instant application, claim 15 of the Parent recites, “wherein the cursor is introduced by at least one of a mouse pointer clicking, a mouse point touching, or a finger touching on the entry box.”  Accordingly, claim 15 of the Parent anticipates claim 16 of the instant application.
Regarding claim 17 of the instant application, claim 12 of the Parent teaches displaying the first prompt message elsewhere on the user interface while replacing the first prompt message with the second prompt message (i.e. claim 12 of the Parent recites, “…replacing the first prompt message with a second prompt message and display the second prompt message in the entry box, while displaying the first prompt message elsewhere on the user interface.”).  Accordingly, claim 12 of the Parent further anticipates claim 17 of the instant application.

Similar to claim 19 of the instant application, claim 20 of the Parent teaches: determining that there is no cursor in the entry box; determining that there is no input information in the entry box; and replacing the second prompt message in the entry box with the first prompt message (i.e. claim 20 of the Parent recites, “if it is determined that there is no cursor in the entry box, the method further comprising: determining if there is no input information in the entry box, [and] replacing the second prompt message in the entry box with the first prompt message.”).  Accordingly, claim 20 of the Parent anticipates claim 19 of the instant application.
Like in claim 20 of the instant application, claim 1 of the Parent teaches a non-transitory computer readable medium including instructions for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal, when executed by a processor of the electronic terminal, causing the electronic terminal to (i.e. claim 1 of the Parent recites, “a storage medium in connection with the bus, configured to store data and instructions; and at least one processor in communication with the storage medium, wherein when executing the instructions, the at least one processor is directed to…”):
display a first prompt message in the entry box (i.e. claim 1 of the Parent recites, “[a] system for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal, the entry box having a first prompt message displayed therein”);
determine if there is a cursor in the entry box (i.e. claim 1 of the Parent recites, “determine if there is a cursor in the entry box…”); and
replace the first prompt message with a second prompt message and display the second prompt message in the entry box upon determination that the cursor is in the entry box (i.e. claim 1 of the Parent recites, “determine if there is a cursor in the entry box, replace the first prompt message with a second prompt message and display the second prompt message in the entry box…”);
wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box (i.e. claim 1 of the Parent recites, “wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box”).
Accordingly, claim 1 of the Parent further anticipates claim 20 of the instant application.

Claims 2-4 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12 of U.S. Patent No. 10,936,786 (the “Parent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-4 and 15 of the instant application are obvious in view of claims 1-3 and 12 of the Parent.
Particularly, regarding claim 2 of the instant application, claim 1 of the Parent teaches acquiring a pixel length of a prompt message and a pixel length of an entry box based on a user operation; determining the pixel length of the prompt message is larger than the pixel length of the entry box; and dynamically displaying the prompt message in the entry box to allow the user to view the prompt message in full (i.e. claim 1 of the Parent recites, “wherein to display the second prompt message in the entry box, the at least one processor is further directed to: acquire a pixel length of the second prompt message and a pixel length of the entry box; and determine if the pixel length of the second prompt message is larger than the pixel length of the entry box, [and] dynamically display the second prompt message in the entry box to allow the user to view the second prompt message in full”).  Claim 1 of the Parent, however, does not first prompt message like required by claim 2 of the instant application.  Nevertheless, via ordinary ingenuity, it would have been obvious, to one of ordinary skill in the art, having the teachings of claim 1 of the Parent before him prior to the effective filing date of the claimed invention, to modify the entry box taught by the Parent so that the first prompt message is also dynamically displayed in the entry box to allow the user to view the first prompt message in full, if the pixel length of the first prompt message is larger than the pixel length of the entry box, as is done with the second prompt message recited in claim 1 of the Parent.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the creation of a first prompt message that is larger than the length of the entry box, as would have been evident to one of ordinary skill in the art.  Accordingly, claim 1 of the Parent is considered to teach, to one of ordinary skill in the art, a system like that of claim 2 of the instant application.
Like in claim 3 of the instant application, claim 2 of the Parent recites, “wherein the at least one processor is further directed to open a form including the entry box or put a mouse pointer on the entry box.”  As described above, it would have been obvious to apply such teachings to the first prompt message.  Accordingly, claim 3 of the instant application is considered obvious in view of claim 2 of the Parent.
Regarding claim 4 of the instant application, claim 3 of the Parent recites, “wherein the dynamic display of the second prompt message comprises scrolling the second prompt message back and forth in the entry box.”  As described above, it would have been obvious to apply such teachings to the first prompt message.  Accordingly, claim 4 of the instant application is considered obvious in view of the claim 3 of the Parent.
Regarding claim 15 of the instant application, claim 12 of the Parent teaches acquiring a pixel length of a prompt message and a pixel length of an entry box based on a user operation; determining the pixel length of the prompt message is larger than the pixel length of the entry box; and dynamically displaying the prompt message in the entry box to allow the user to view first prompt message like required by claim 15 of the instant application.  Nevertheless, via ordinary ingenuity, it would have been obvious, to one of ordinary skill in the art, having the teachings of claim 12 of the Parent before him prior to the effective filing date of the claimed invention, to modify the entry box taught by the Parent so that the first prompt message is also dynamically displayed in the entry box to allow the user to view the first prompt message in full, if the pixel length of the first prompt message is larger than the pixel length of the entry box, as is done with the second prompt message recited in claim 12 of the Parent.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the creation of a first prompt message that is larger than the length of the entry box, as would have been evident to one of ordinary skill in the art.  Accordingly, claim 12 of the Parent is considered to teach, to one of ordinary skill in the art, a method like that of claim 15 of the instant application.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent to Schulz et al. cited therein demonstrates displaying a first message in a field (i.e. of a user interface tab), determining if there is a selection of the field, and replacing the first message with a second 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
9/7/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173